 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    QUINCY MACK,                                       No. 2:18-cv-0636 MCE CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    K. BERTHOLF, et al.,
15                       Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. §1983. A settlement conference is scheduled for March 14, 2019.

19   Defendants request that discovery be stayed pending the settlement conference.

20           Good cause appearing, IT IS HEREBY ORDERED that:

21           1. Defendants’ request for a stay (ECF No. 30) is granted;

22           2. Discovery is stayed; and

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
 1          3. The deadlines for completion of discovery and the filing of pretrial motions set forth in

 2   the court’s November 15, 2018 scheduling order are vacated. Those deadlines will be reset, if

 3   necessary, after the March 14, 2019 settlement conference.

 4   Dated: January 7, 2019
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10   1
     mack0636.vso
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
